116 F.3d 467
1997-2 Trade Cases  P 71,897, RICO Bus.Disp.Guide 9306
Corrado M. Bagliov.John Baska, Camillo A. Bonomi, Steven Brodsky, Julia Brush,Emlyn Charles, Deca Labs, Inc., Frank Delisi, CharlesDelman, Dante Dimarzio, William B. Donatelli, GeorgeEhringer, Donald Fox, Edward Heinle, Robert Hersch, JosephKlag, Med-Check Laboratories, Inc., Med Center Entrp, JohnNotaro, Gino Piroli, Kuldeep Sehgal, Narayan Shetty, JoseSia, Amarjeet Singh, William Slemenda, Patrick Strum,Nicholas Tapyrik, Pradip Teredesai, Medical Center of
NO. 96-3570
United States Court of Appeals,Third Circuit.
May 27, 1997

1
Appeal From:  W.D.Pa. ,No.91-cv-01937 ,

940 F.Supp. 819

2
Affirmed.